Case 8:18-cv-02608-SDM-AAS Document 286 Filed 03/27/20 Page 1 of 2 PageID 6891




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


    HEALTHPLAN SERVICES, INC.,                        )
    a Florida corporation,                            )
                                                      )
             Plaintiff,                               )
    v.                                                )
                                                      ) CASE NO. 8:18-cv-2608-SDM-AAS
    RAKESH DIXIT, FERON                               )
    KUTSOMARKOS, E-INTEGRATE, INC.,                   )
    KNOWMENTUM, INC, and MEDIA                        )
    SHARK PRODUCTIONS, INC.                           )
                                                      )
             Defendants.                              )
                                                      )


             PLAINTIFF HEALTHPLAN SERVICES, INC.’S NOTICE OF FERON
                    KUTSOMARKOS’ PETITION FOR BANKRUPTCY

             Plaintiff HealthPlan Services, Inc. (“HealthPlan”), by and through their undersigned

    counsel, hereby provides notice of Defendant Kutsomarkos’ petition for Chapter 7

    bankruptcy. A true and correct copy of Defendant Kutsomarkos’ notice to HealthPlan is

    attached as Exhibit 1.

    Dated: March 27, 2020                         Respectfully submitted,

                                                  By: Alejandro J. Fernandez
                                                   Alejandro J. Fernandez
                                                   Board Certified in Intellectual Property Law
                                                   FL. Bar No.: 32221
                                                   E-mail: alejandro.fernandez@akerman.com
                                                   Stephen J. Leahu
                                                   Board Certified in Intellectual Property Law
                                                   FL. Bar No. 54037
                                                   E-mail: stephen.leahu@akerman.com
                                                   Akerman LLP
                                                   401 E. Jackson Street, Suite 1700
    52517918;1
Case 8:18-cv-02608-SDM-AAS Document 286 Filed 03/27/20 Page 2 of 2 PageID 6892




                                                        Tampa, FL 33602
                                                        Telephone No.: (813) 209-5055
                                                        Facsimile No.: (813) 218-5413

                                                        William H. Frankel (IL ARDC No. 3127933)
                                                        Admitted Pro Hac Vice
                                                        Andrew J. Avsec (IL ARDC No. 6292313)
                                                        Admitted Pro Hac Vice
                                                        BRINKS GILSON & LIONE, P.C.
                                                        NBC Tower, Suite 3600
                                                        455 N. Cityfront Plaza Drive
                                                        Chicago, Illinois 60611
                                                        Email: wfrankel@brinksgilson.com
                                                        Email: aavsec@brinksgilson.com
                                                        Telephone No. (312) 321-4200
                                                        Telefacsimile No. (312) 321-4299

                                                        Counsel for Plaintiff




                                    CERTIFICATE OF SERVICE


             I HEREBY certify that on March 27, 2020, a true and correct copy of the foregoing

    was electronically filed with the Clerk of the Court via the CM/ECF system which

    transmitted it via electronic mail to all counsel of record.

                                                   /s/ Alejandro J. Fernandez
                                                     Alejandro J. Fernandez




    52517918;1                                      2
